Citation Nr: 0103391	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include claimed as secondary to a left below-the-knee 
amputation (BKA).  

2.  Entitlement to service connection for a hip disorder, to 
include claimed as secondary to a left BKA.  

3.  Entitlement to an effective date earlier than February 3, 
1999, for the grant a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-operative residuals of 
a left popliteal excision.

5.  Entitlement to an extension beyond July 31, 1998, of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 (2000) for a period of convalescence following left 
lower extremity surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Phoenix, Arizona.  

The Board notes that the veteran's representative has raised 
the issue of entitlement to service connection for major 
depression, claimed as secondary to the veteran's left BKA.  
The RO has established service connection for post-traumatic 
stress disorder, evaluated as 50 percent disabling, effective 
March 11, 1999.  However, the matter of entitlement to 
service connection for major depression has been neither 
procedurally prepared nor certified for appellate review, and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).

The issue of entitlement to an earlier effective date for the 
grant of TDIU benefits will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  The veteran's back disability, diagnosed as L5-S1 disc 
bulge, is not causally related to his service-connected left 
BKA.  

2.  Clinical findings of soft tissue irritation and 
tenderness about the lateral and posterior aspect of the left 
hip in the trochanteric area are not causally related to the 
veteran's service-connected left BKA.  

3.  Post-operative residuals of excision of a left popliteal 
mass are manifested by a cystic lesion in the skin behind the 
left knee and a scar across the left amputation stump, which 
is tender and exhibits some redness.  

4.  Beyond July 31, 1998, the veteran did not manifest severe 
post-operative complications of surgical revision of his left 
lower extremity stump such as a lack of healing necessitating 
continued convalescence, confining him to his home or 
prohibiting weightbearing.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
the service-connected left BKA.  38 U.S.C.A. § 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.310 
(2000).

2.  A hip disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
the service-connected left BKA.  38 U.S.C.A. § 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals of excision of a left popliteal 
mass have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7819, 7804 (2000).

4.  The criteria for an extension of a temporary total rating 
beyond July 31, 1998, based upon a period of convalescence 
following stump revision surgeries, have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reflects that the 
veteran injured his left lower extremity, to include his foot 
and ankle, in a motorcycle accident in 1981.  

In 1993, the veteran was noted to have had chronic draining 
osteomyelitis of the left foot and heel pad for 10 years.  As 
other avenues of treatment had been successful, the veteran 
underwent a left BKA in February 1993.

In an April 1993 rating decision, service connection was 
established and ratings were assigned as follows:  a 20 
percent rating was assigned for a laceration of the plantar 
aspect of the left foot, secondary to avulsion laceration; 
tibial nerve laceration, tibial nerve dysfunction secondary 
to laceration; fibrous ankylosis ankle joint and subtalar 
joint.  Additionally, a 20 percent rating was assigned for 
draining lesion of the left heel pad with osteomyelitis, and 
a 10 percent rating was assigned for cicatrix.  These ratings 
were effective from January 8, 1993, to February 18, 1993.  

A temporary total rating under 38 C.F.R. § 4.30 was granted, 
effective from February 18, 1993, until April 1, 1993, when a 
40 percent rating was assigned for the left BKA (formerly 
evaluated as laceration of the plantar aspect of the left 
foot, etc. as above).  The veteran was also awarded special 
monthly compensation under 38 U.S.C.A. § 1114 (West 1991 & 
Supp. 2000) on account of anatomical loss of the left foot 
and afforded assistance in obtaining an automobile and 
adaptive equipment.  The RO notified the veteran of that 
determination; he did not appeal.

Subsequently dated VA records show that the veteran was seen 
in April 1994 for complaints of stump pain.  In May 1994, the 
stump was described as well-healed with no signs of 
infection.  In January 1995, the veteran again reported stump 
pain.  In April 1995, he was placed on rest and antibiotics 
for one week.  

Upon VA examination in May 1995, the veteran reported diffuse 
pain in the left knee with swelling and pain in the back and 
hips.  The stump was described as well-healed, with adequate 
soft tissue coverage, and scars that were not tender or 
adherent.  In the popliteal recess, there were multiple 
subcutaneous cysts and superficial small abscesses.  The left 
knee lacked 20 degrees of extension and the veteran was able 
to flex fully.  Straight leg raising produced complaints of 
back pain.  Rotator stressing of the left hip resulted in 
complaints of pain in the area between the left greater 
trochanter and iliac crest.  On X-ray of the lumbar spine, 
there was minimal dextroscoliosis.  The left hip X-ray showed 
normal appearing mineralization and alignment with an 
accessory ossicle and adjacent to the superolateral aspect of 
the acetabulum and minimal sclerosis at the superior aspect 
of the acetabulum.  The impression was status post left BKA 
with satisfactory stump and soft tissue abscesses in the left 
popliteal space.  Also noted was to rule out internal 
derangement of the left knee and left hip and to rule out 
degenerative lumbar disc disease.

In July 1995 the veteran applied for TDIU benefits.  He 
stated that for one year after his leg was amputated he was 
confined to a wheelchair due to physicians' orders and 
experienced recurrent infections.  He argued entitlement to a 
100 percent evaluation for that year.


In October 1995 the veteran underwent surgery on his left 
lower extremity stump, necessitating three weeks 
convalescence.  In an October 1995 rating decision, a 
temporary total rating was assigned from October 4, 1995, to 
December 1, 1995; thereafter the 40 percent resumed.  

Upon VA examination in November 1995, the veteran argued that 
he had low back and left hip conditions secondary to his left 
BKA.  He indicated that his left knee swelled and stated that 
his hip and back were painful when he stood with his 
prosthesis.  He reported recurrent abscesses in the left 
popliteal region.  He experienced numbness and pain even when 
sitting.  His stump was tender.  

On examination, it was noted that the veteran was in a 
wheelchair.  The scar was described as well-healed.  The 
veteran reported left hip pain with only a few degrees of 
internal or external rotation.  Examination of the back was 
limited by the necessity to examine him while sitting in his 
wheelchair.  There was tenderness at the left lumbosacral 
junction and mild or diffuse tenderness throughout the lumbar 
area.  The examiner's impression was status post left BKA.  
The examiner commented that there was no history suggestive 
of osteomyelitis of the tibial or fibular stump at that time.  
The veteran was experiencing recurrent soft tissue abscesses 
in the left popliteal rea.  They were not in the area which 
would be expected to be abraded or otherwise irritated by the 
wearing of a below-the-knee prosthesis.  The etiology of the 
abscesses was unknown to the examiner.  The examiner stated 
that the relationship of the veteran's hip pain to his 
amputation "is not clear."  

In a December 1995 rating decision, service connection for 
chronic low back and left hip conditions as secondary to 
service-connected left BKA were denied.  

In VA memorandums dated in October 1995 and November 1995, a 
VA physician noted that the veteran had left leg infection 
and underwent surgery.  The physician indicated that the 
veteran was unable to work for four weeks following this 
procedure.  In a January 1996 rating decision, the 40 percent 
rating for the left BKA was continued.  

Subsequently added to the record were additional clinical 
records and several lay statements attesting to the fact that 
the veteran was in a wheelchair for approximately one year 
after his 1993 surgery as he had recurrent infections and was 
in a great deal of pain.  A photograph of the veteran's left 
BKA stump four months after the surgery is included in the 
claims folder.  

The clinical records added to the claims file include a 
December 1995 magnetic resonance imaging (MRI) examination of 
the lower back which revealed disc bulging at L5-S1 with very 
mild impression upon the thecal sac.  A VA examination was 
subsequently requested to determine if the veteran had low 
back and left hip conditions secondary to his left BKA.  The 
record reflects that the claims file and medical file were 
made available to the examiner for review.  When examined in 
April 1997, the examiner noted that the record showed that 
the veteran had been in a motorcycle accident resulting in 
exposure of the bone near the left ankle and heel.  The 
veteran subsequently developed osteomyelitis which resulted 
in the left BKA.  

The veteran stated that he did not use his prosthesis due to 
pain behind the knee and in the left hip and low back.  He 
reported the onset of pain the left hip and low back about 
one month after use of the prosthesis.  He had no pain if he 
did not use the prosthesis.  On examination there was 
tenderness over the lateral and posterior greater trochanter 
regions.  Active range of motion of the hip showed 60 degrees 
of flexion, 20 degrees of extension, 15 degrees of internal 
rotation, 45 degrees of external rotation, 35 degrees of 
abduction, and 15 degrees of adduction.  He complained of 
pain in the lateral trochanteric region at the extremes of 
motion.  Range of motion of the back (conducted while seated) 
showed flexion to 45 degrees, extension to 15 degrees, side 
bending, bilaterally, to 20 degrees with pain at the extremes 
of motion.  The examiner commented that the finding of disc 
bulge at L5-S1 on the MRI from 1995 was not causally related 
to his left BKA and added that this was a "degenerative 
process instead."  He also opined that the veteran did not 
have an actual left hip condition.  Rather, he had some soft-
tissue irritation about the lateral and posterior aspect of 
the left hip region in the trochanteric area.  This was noted 
to be a clinical finding with respect to tenderness.  It was 
also noted that as long as the veteran did not use his 
prosthesis, there were no conditions with respect to the low 
back and left hip area.  In a hand-written addendum, the 
examiner indicated that the low back and left "hip" 
condition were not aggravated by the service-connected left 
BKA.  

In a September 1997 rating action, service connection for 
chronic low back and left hip conditions was denied.  Service 
connection was established for soft tissue irritation about 
the lateral and posterior aspect of the left hip region in 
the trochanteric area as a secondary disability and a 10 
percent rating, effective from April 11, 1995, was assigned.  
The rating action sheet discloses that in addition to this 
new service-connected disorder, the veteran's other service-
connected disorders were now classified as left BKA, rated as 
40 percent disabling and status postoperative excision of an 
infectious mass of the left popliteal, rated as 10 percent 
disabling.  

A VA record dated January 23, 1998, shows that the veteran 
underwent outpatient ambulatory surgery for removal of 
blisters and sinus tract growths.  It was noted that the 
veteran should not bear weight on the stump for two weeks.  
When evaluated on January 28, 1998, the examiner indicated 
that the veteran should not put any weight on the leg until 
after his April 1998 stump revision surgery as his BKA was 
chronically inflamed.  In April 1998 this procedure was 
performed.  It was indicated that he should not use a 
prosthesis or bear weight on the leg for 8-12 weeks.  

In an April 1998 rating decision, the RO assigned a temporary 
total rating for service-connected left BKA from January 23, 
1998, to July 31, 1998, when the disability evaluation was to 
return to 40 percent.  

At the time of VA examination in December 1998, the veteran 
reported that he was unable to stand for more than one hour.  
He had been working in a grocery store, but experienced 
increased leg pain after being on his feet for several hours.  
He also reported pain when sitting.  His pain was relieved 
with rest.  On examination, the prosthesis was in place and 
he walked well by observation.  There was no skin infection, 
ulceration, or breakdown seen.  There was some redness but no 
inflammation or edema.  The examiner noted that the veteran 
had four incisions and episodes of draining the cystic growth 
behind the left knee.  A three millimeter cystic lesion in 
the skin was noted behind the left knee.  The scar across the 
left amputation stump was tender and there was some redness.  

In January 1999, the 10 percent rating in effect for service-
connected status postoperative excision of an infectious mass 
of the left popliteal area was confirmed.  

A VA prescription form dated February 3, 1999, reflects that 
the veteran had a left BKA five months previously with poor 
healing.  There was pain in the stump, and the veteran would 
not be able to weight bear on it for three more months.  He 
was referred to an orthopedic specialist.  On a second 
prescription form, also dated on February 3, 1999, it was 
indicated that the pain was from a sinus tract.  It was noted 
that the veteran could not weight bear due to the pain and 
should stay off of it for four months.  In typed notes also 
dated on February 3, 1999, the Board notes that the examiner 
indicated that the veteran reported pain in the stump when he 
applied pressure to it.  There was a history of sinus tract 
infections in the past.  On examination, a cutaneous horn on 
the posterior aspect of the stump and the tissue was slight 
dusky.  Otherwise, the stump was within normal limits to 
inspection.  

When examined on February 24, 1999, there was a small area of 
drainage and boggy swelling.  Multiple tests were ordered and 
the veteran was to return to the clinic in 2-4 weeks for 
follow-up.  When seen on April 12, 1999, it was noted that 
the veteran needed 100 percent disability for 120 days due to 
reflex sympathetic dystrophy in the left BKA stump.  
Examination revealed mottled and cool skin.  There was no 
infection or drainage.  The treatment plan involved 
sympathetic nerve blocks and physical therapy.  

In June 1999, the RO denied an extension of a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for a period 
of convalescence following left lower extremity surgery 
beyond July 31, 1998.  


Upon VA neurological examination in June 1999, the veteran 
reported chronic burning pain around the stump site.  The 
examiner noted that the skin coloration was essentially 
within normal limits except for around the scar.  The veteran 
indicated that there was a great deal of pain and 
dysesthesias upon touching of the site below the knee.  The 
examiner concluded that the veteran probably had reflex 
sympathetic dystrophy.  

In a December 1999 rating action, service connection for 
reflex sympathetic dystrophy was established and a 20 percent 
rating was established, effective from April 12, 1999.  

Subsequently added to the record was a VA physician's 
prescription form dated in August 1999 in which it was noted 
that the veteran would be admitted to a VA facility in 
September 1999 for physical therapy related to his reflex 
sympathetic dystrophy.  

On VA examination in January 2000, the veteran reported that 
he was unable to use his knee prosthesis because he 
experienced a burning sensation at the end of the stump.  
There were no open sores or drainage.  The temperature was 
about the same in the right and left knees.  The skin on the 
left was slightly reddened from above the knee to the stump.  
The skin was tender to touch.  There was weakness in the left 
leg from the hip down.  VA neurological examination in 
January 2000 resulted in a physician's impression of left 
BKA, four years os post-amputation state, including reflex 
sympathetic dystrophy.  

A January 2000 rating decision resulted in an in increase to 
60 percent for the left BKA.  The 10 percent rating in effect 
for postoperative residuals of an excision of a infectious 
mass of the left popliteal area was confirmed.  

Preliminary Matters

In reaching its decisions herein the Board has considered 
that Congress recently passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  Further, the law 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The evidence 
available for review includes the veteran's service medical 
records, post-service VA and private records, and the results 
of VA examinations.  There is nothing to suggest that 
additional records pertinent to the veteran's claim are 
obtainable.  The veteran has also been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  In view of the 
foregoing, it is concluded that the requirements regarding 
duty to assist as provided for by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat, 2096 
(2000) have been met.  The Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  

Service Connection

Pertinent Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted for the degree of 
aggravation, but only that degree, over an above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

There were no complaints or findings referable to low back or 
left hip problems in service.  The veteran has not contended, 
nor is there evidence that his current low back disorder 
and/or left hip complaints were incurred in service.  Rather, 
he contends that these conditions resulted from the left BKA 
and should be service-connected on a secondary basis.  

As the veteran complained of low back and left hip problems 
associated with the wearing of his prosthesis, a VA 
examination was scheduled for an opinion as to whether the 
veteran had disabilities of these areas and as to whether 
they were caused or aggravated by the service-connected left 
BKA.  The referenced VA examination was conducted in April 
1997.  The examiner noted that MRI of the lumbar spine showed 
disc bulging at L5-S1, but he explained that this was due to 
a degenerative process and not a result of the left BKA.  He 
added that there was no left hip condition other than a 
clinical finding of soft tissue irritation and tenderness.  
The examiner added that as long as the veteran was not using 
his prosthesis, he had no disabling conditions with respect 
to the left hip or back.  The examiner also opined that the 
veteran's low back disorder and "hip" condition were not 
aggravated by the service-connected BKA.  

The claims file contains no medical evidence that the veteran 
has either a low back or left hip disability that was 
incurred as a result of service or service-connected 
disability or that was aggravated by service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.306.  As such, there 
is no question of the competent medical evidence being in 
equipoise and further VA examination is not indicated.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A(d)).

Evidence to support to the veteran's contention that he has a 
low back and a left hip disorder secondary to his left BKA 
and/or that these conditions are aggravated by the service-
connected disability is confined to his own statements.  His 
opinion has not been enhanced by any medical justification.  
While he is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, he is not competent 
to link those manifestations to service on medical causation 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  When the question involved does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question related are required.  Questions of medical 
diagnosis or causation require such expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd subnom.  Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu; Grottveit. Brown, 5 Vet. App. 91 
(1993).  

For the reasons set out above, the preponderance of the 
evidence is against the veteran's service connection claims 
and his appeal based on a low back and hip disorder is 
denied.

Rating Evaluation

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

The veteran is service-connected for a post-operative 
excision, post-infection mass of the left popliteal area, and 
is assigned a 10 percent rating under Diagnostic Code 7819-
7804.  38 C.F.R. § 4.27 (2000) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

38 C.F.R. § 4.118, Diagnostic Code 7819 pertains to benign 
new growths and provides that such are to be rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 provide for a maximum 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration, or that are tender and painful on objective 
demonstration.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7805, scars may also be rated on limitation of function of 
the part affected.  

The medical evidence of record since service connection was 
established in 1995 reflects that the veteran's scar is 
tender and painful.  The currently assigned 10 percent 
evaluation speaks to such manifestation and is the maximum 
percentage rating available under Diagnostic Codes 7803, 
7804.  To warrant more the veteran would have to exhibit 
additional functional impairment.  See Diagnostic Code 7805.  

Here the Board notes that the veteran's scar is secondary to 
his service-connected left BKA, for which a separate 60 
percent schedular evaluation is already assigned based on the 
amputation and impact on the veteran's ambulation, and, 
further that he is in receipt of special monthly compensation 
for loss of use of his foot.  Moreover, he is also service-
connected for reflex sympathetic dystrophy of the left lower 
extremity secondary to the left BKA.  Such separate service 
connection grant was awarded in contemplation of the residual 
neurologic involvement.  Thus, further consideration of the 
left lower extremity under the diagnostic criteria pertaining 
to musculoskeletal and neurologic impairment in this case 
would appear to be a violation against pyramiding.  38 C.F.R. 
§ 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no more appropriate 
diagnostic code under which to rate the veteran and finds no 
basis upon which to assign a higher disability evaluation.  
See Butts v. Brown, Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); 5 Vet. App. 532, 538 (1993).

In reaching this determination, the Board has considered 
whether the veteran is entitled to a "staged" rating as 
prescribed in Fenderson v. West, 12 Vet. App. (1999).  
However, as the rating described above reflects the greatest 
degree of disability shown by the record consistent with the 
date of the grant of service connection, such is not 
warranted.  The veteran is not prejudiced by the Board's 
consideration of Fenderson in that he has been advised of the 
laws and regulations pertinent to disability evaluation and 
has been afforded an examination and opportunity to present 
argument and evidence in support of his claim.  Also, in 
denying the claim, the Board has considered all the evidence, 
to include the service medical records and the records of 
post-service medical treatment to date consistent with the 
Court's decision in Fenderson.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  


Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
conditions under consideration.  There has been no showing 
that the veteran's scar has caused marked interference with 
employment, necessitating frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.  

Extension of a Temporary Total Rating

Pertinent Regulations

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
assignable under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 
4.30, effective the date of hospital admission and continuing 
for a period of one, two or three months from the first day 
of the month following such hospital discharge.  Pursuant to 
38 C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), a 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(b)(1), 
(2) provide for an extension of up to three or six months.  

Analysis

To re-iterate, the veteran was hospitalized as of January 23, 
1998; surgical revision of his left lower extremity stump due 
to a chronic infection was recommended at that time.  Medical 
records include a physician's note that the revision surgery 
was scheduled for April 1998, and that the veteran should not 
do any weight bearing until after the surgery.  The veteran's 
current convalescent rating ends July 31, 1998.  

In considering the veteran's claim for an extension of his 
convalescent rating beyond July 31, 1998, the Board cites 
38 C.F.R. § 4.30(a)(2) and (b)(2) as applicable based on the 
veteran's continued complaints of stump pain and difficulty 
in the healing process.  The only medical evidence of record 
speaking to the veteran's progress beyond July 31, 1998 is 
the December 1998 VA examination report.  At that time the 
veteran reported continued pain and difficulty standing 
beyond one hour.  However, he reported that he worked in a 
grocery store as a store clerk and that his pain was relieved 
by rest.  On examination, the prosthesis was in place and the 
veteran walked well by observation.  Although noting some 
redness, tenderness and swelling of the left stump, the 
examiner noted no sign of skin infection, ulceration, or 
breakdown, and no evidence of keloid formation or scar 
adherence.  The examiner stated no evidence of inflammation 
of edema.  

The above evidence does not indicate "severe post-operative 
residuals" such as incompletely healed surgical wounds, 
instead showing that despite some continued pain at the 
stump/prosthetic site, the veteran was able to weight bear 
and ambulate, and to return to work, taking rests to 
alleviate the pain when needed.  His own arguments as to 
continued problems in the interim between July 31, 1998 and 
up to February 1999 are unsupported by other medical evidence 
such as frequent office visits or a physician's opinion 
addressing the failure of the veteran's surgical revision to 
heal properly, etc.  The Board also notes that in late 1998, 
more than six months after the last procedure in April 1998, 
there was no need for immobilization, the need for house 
confinement.  Thus, the need for an extended convalescence is 
not supported by the evidence of record.

In the absence of any evidence documenting any clinical 
finding which would otherwise warrant an extension of the 
veteran's convalescent rating beyond July 31, 1998, pursuant 
to the pertinent provisions of 38 C.F.R. § 4.30, the Board is 
persuaded that the preponderance of the evidence is against 
the veteran's claim for an extension of a convalescent 
rating.  38 C.F.R. § 4.30.  The veteran's appeal is, in that 
respect, denied.

Here the Board acknowledges that in February 1999 the 
veteran's physicians recommended further surgery to address 
the pain in his stump and recommended he restrain from weight 
bearing for up to four months.  The Board further 
acknowledges that the veteran was admitted for in-patient 
physical therapy to address continued problems secondary to 
his left BKA, diagnosed as reflex sympathetic dystrophy.  As 
noted above the RO established service connection for reflex 
sympathetic dystrophy and assigned a 20 percent rating, 
effective from April 12, 1999.  However, entitlement to TDIU 
was granted effective February 3, 1999.  Therefore, the Board 
parenthetically notes that the question of entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 past 
February 3, 1999, is, in any case, moot.  See, e.g. AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


ORDER

Service connection for a low back disorder is denied.  

Service connection for a left hip disorder is denied.  

An evaluation in excess of 10 percent for status 
postoperative excision of an infectious mass of the left 
popliteal area is denied.  

An extension beyond July 31, 1998, for a convalescent rating 
pursuant to 38 C.F.R. § 4.30 is denied.  


REMAND

In a rating decision dated in January 2000, the RO 
established entitlement to TDIU benefits and advised the 
veteran of that grant by letter dated in February 2000; the 
RO also included discussion of the grant in a supplemental 
statement of the case issued in January 2000.  The veteran's 
representative expressed disagreement with the assigned 
effective date of February 3, 1999, in an October 2000 
statement.  Thus, a timely notice of disagreement regarding 
this issue was submitted.  The RO has not issued a statement 
of the case containing the pertinent laws and regulations 
pertaining to earlier effective dates.  As provided for in 
38 C.F.R. § 20.202, an appeal consists of a timely filed 
written notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
Thus, a remand is required to cure the this procedural 
abnormality.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue is remanded for the following:

The RO should provide a statement of the 
case to the veteran and his 
representative addressing the earlier 
effective date issue.  The supplemental 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  Reasons and bases for the 
denial also should be included.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2000).  
If an appeal is perfected, and the 
benefit is not granted, this issue should 
be returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



